            Case 7:18-cv-08956-CS Document 1 Filed 09/30/18 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JASON BERGER,

                                Plaintiff,                    Docket No. 7:18-cv-8956

        - against -                                           JURY TRIAL DEMANDED

 IMAGINA CONSULTING, INC.

                                Defendant.


                                         COMPLAINT

       Plaintiff Jason Berger (“Berger” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant Imagina Consulting, Inc. (“Imagina” or “Defendant”)

hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of Lena Koropey,

owned and registered by Berger, a New York based professional photographer. Accordingly,

Berger seeks monetary relief under the Copyright Act of the United States, as amended, 17

U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
             Case 7:18-cv-08956-CS Document 1 Filed 09/30/18 Page 2 of 6



       3.       This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.       Berger is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 17A Moultrie St #206,

Brooklyn, NY 11222.

       6.       Upon information and belief, Imagina is a domestic business corporation duly

organized and existing under the laws of the State of New York, with a place of business 131

Purchase Street, GT 6, Rye, NY 10580. Upon information and belief Imagina is registered with

the New York Department of State Division of Corporations to do business in the State of New

York. At all times material, hereto, Imagina has owned and operated a website at the URL:

http://www.imaginaconsulting.com (the “Website”).

                                    STATEMENT OF FACTS

       A.       Background and Plaintiff’s Ownership of the Photograph

       7.       Berger photographed Lena Koropey (the “Photograph”). A true and correct copy

of the Photograph is attached hereto as Exhibit A.

       8.       Berger is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.       The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-117-110 and titled “5.21.16 -Lena Koropey (1).jpg.” See

Exhibit B.
                Case 7:18-cv-08956-CS Document 1 Filed 09/30/18 Page 3 of 6



          B.       Defendant’s Infringing Activities

          10.      Imagina ran an article on the Website titled Shifting the World with Kindness –

November 2nd – 11am EST. See URL http://www.imaginaconsulting.com/the-edge/. The article

prominently featured the Photograph. A screenshot of the Photograph on the Website is attached

hereto as Exhibit C.

          11.      Imagina did not license the Photograph from Plaintiff for its article, nor did

Imagina have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               FIRST CLAIM FOR RELIEF
                       (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                  (17 U.S.C. §§ 106, 501)

          12.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.      Imagina infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Imagina is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

          14.      The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.      Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.      As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
             Case 7:18-cv-08956-CS Document 1 Filed 09/30/18 Page 4 of 6



                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

       17.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-16 above.

       18.      Upon information and belief, Imagina intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

       19.      The conduct of Imagina violates 17 U.S.C. § 1202(b).

       20.      Upon information and belief, Imagina’s falsification, removal and/or alteration of

the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.

       21.      Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Imagina intentionally, knowingly and with the

intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. Imagina also knew, or should have known, that such falsification, alteration and/or

removal of said copyright management information would induce, enable, facilitate, or conceal

their infringement of Plaintiff’s copyright in the Photograph.

       22.      As a result of the wrongful conduct of Imagina as alleged herein, Plaintiff is

entitled to recover from Imagina the damages, that he sustained and will sustain, and any gains,

profits and advantages obtained by Imagina because of their violations of 17 U.S.C. § 1202,

including attorney’s fees and costs.

       23.      Alternatively, Plaintiff may elect to recover from Imagina statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.
     Case 7:18-cv-08956-CS Document 1 Filed 09/30/18 Page 5 of 6



                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests judgment as follows:

1.      That Defendant Imagina be adjudged to have infringed upon Plaintiff’s copyrights

        in the Photograph in violation of 17 U.S.C §§ 106 and 501;

2.      The Defendant Imagina be adjudged to have falsified, removed and/or altered

        copyright management information in violation of 17 U.S.C. § 1202.

3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

        gains or advantages of any kind attributable to Defendant’s infringement of

        Plaintiff’s Photograph;

4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

        a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

        kind attributable to Defendant’s falsification, removal and/or alteration of

        copyright management information; or b) alternatively, statutory damages of at

        least $2,500 and up to $ 25,000 for each instance of false copyright management

        information and/or removal or alteration of copyright management information

        committed by Defendant pursuant to 17 U.S.C. § 1203(c);

5.      That Defendant be required to account for all profits, income, receipts, or other

        benefits derived by Defendant as a result of its unlawful conduct;

6.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

        17 U.S.C. § 1203(b);

7.      That the Plaintiff be awarded punitive damages for copyright infringement;

8.      The Plaintiff be award his costs, expenses, and attorneys’ fee for copyright

        infringement;
             Case 7:18-cv-08956-CS Document 1 Filed 09/30/18 Page 6 of 6



       9.       That Plaintiff be awarded pre-judgment interest; and

       10.      Such other and further relief as the Court may deem just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal
Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       September 30, 2018
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                             Richard Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                             Attorneys for Plaintiff Jason Berger
